DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Just before paragraph [0022], which briefly describes figure 1, there should be a heading titled “Brief Description of the Drawings”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the mixture comprises insoluble material and the process “further” comprises filtering the mixture to remove the insoluble material prior to adding the mixture to the non-solvent. However, claim 1, from which claim 3 depends, already recites this limitation. It is unclear if Applicant is claiming an additional filtering or if claim 3 is a repeat of claim 1, in which case a 35 USC 112(d) rejection would apply since claim 3 does not further limit the subject matter of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over KAMPOURIS et al (“A model recovery process for scrap polystyrene foam by means of solvent systems”, Conservation & Recycling, Vol. 10, No. 4, pp. 315-319, 1987) alone and/or in view of HATTORI et al., “Dissolution of polystyrene into p-cymene and related substances in tree leaf oils”, J. Wood Sci. (2010) 56:169-17 and/or WALSH (US 5,594,35).
Claims 1, 3 and 8 – 11: KAMPOURIS discloses (see entire document) a process to recycle scrap polystyrene (PS) foam comprising dissolving the PS in p-xylene, filtering the mixture, adding it to a non-solvent, namely n-heptane, while stirring, to precipitate the PS, separating the PS from the liquids, washing the precipitated PS with a second portion of the non-solvent, repeating the separating and washing of the PS for a third time if necessary, separating the PS, and drying it (see specifically under “experimental Procedures” and table 1).
KAMPOURIS’ n-heptane reads on the claimed hydrocarbon polystyrene non-solvent having a boiling point at 1 atm of 98-110oC of claims 1 and 8 and having a boiling point that is about or at above the Tg of the PS, C6-8 of claim 9, and n-heptane of claim 10.

KAMPOURIS discloses p-xylene solvent, failing to teach p-cymene solvent. However,  p-xylene and p-cymene are related compounds, shown below, used for the same purpose as a solvent for PS.

    PNG
    media_image1.png
    209
    334
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have used either p-xylene or p-cymene interchangeably with reasonable expectation of success since a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991); and it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; and, moreover, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532.   
KAMPOURIS discloses the claimed n-heptane non-solvent but is silent regarding the temperature of the heptane. However, since KAMPOURIS discloses to filter the dissolved PS, to keep stirring the PS-solvent mixture with the non-solvent, to separate the PS, to repeat the washing with the non-solvent twice more, and to separate the washed PS from the solvent and non-solvent by centrifugal separation and by drying (see Experimental Procedures on page 316), it implies that KAMPOURIS is aiming for a pure recycled PS, as KAMPOURIS further states that “high quality products can be obtained” (page 316, line 5). As such, it would have been obvious to one of ordinary skill in the art to have increased the temperature of the non-solvent that would allow for the best way to remove the solvent from the PS to achieve KAMPOURIS’ stated goal of a high quality and pure PS. For instance, increasing the temperature of the non-solvent would allow it to better and more rapidly move around the PS and would allow the solvent to better and more rapidly diffuse away from the PS to mix with the non-solvent.
In addition:
HATTORI discloses (see entire document) a process to recycle polystyrene (PS or EPS) waste (Introduction) comprising dissolving the polystyrene in p-cymene [as claimed] and precipitating the polystyrene with water and steam distillation (abstract; page 5, under “Dissolution Experiments”; page 6, under “Recovery of the Solvent and Polystyrene”; page 9, last 2 lines of Conclusion) [wherein steam reads on the boiling point of the non-solvent and having a boiling point of 98 – 110oC at 1 atm]. HATTORI discloses that p-cymene has especially high PS dissolving power (abstract, tables 1 and 4).
It would have been obvious to one of ordinary skill in the art to have replaced KAMPOURIS’ p-xylene with HATTORI’s p-cymene with the motivation that HATTORI discloses that p-cymene is an especially good solvent for PS, wherein both references are concerned with same field of endeavor of dissolving PS waste with a solvent and precipitating it with a non-solvent to arrive at a recycled PS.
It would have been obvious to one of ordinary skill in the art to have performed KAMPOURIS’ precipitation of the PS with heptane at its boiling point temperature with the motivation that HATTORI discloses to precipitate with PS in water and steam (boiling point temperature of water) wherein, advantageously, the steam/boiling point temperature of the non-solvent allows for a quantitative recovery of the solution and of the PS (abstract; last two lines on page 9), wherein both references are concerned with same field of endeavor of dissolving PS waste with a solvent and precipitating it with a non-solvent to arrive at a recycled PS. It would have been obvious to one of ordinary skill in the art to have used KAMPOURIS’ heptane at elevated temperature for the reasons set forth above and have thus necessarily kept the PS is a malleable paste form, noting that case law holds that a composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
WALSH discloses (see entire document) a process to recycle polystyrene (PS) scrap or expanded/foamed PS scrap (1:18-21) comprising dissolving the polystyrene in a solvent, filtering it, precipitating it by adding the PS-solvent mixture into a non-solvent, namely water, under agitation, separating the PS, and drying it to remove residual amounts of water and solvent (2:19-41, 4:10-18).
 WALSH discloses a temperature of up to 120oC for the water/non-solvent in order to precipitate the PS (2:61-63, 5:35-43). 
WALSH discloses that the agitation during the precipitation with the non-solvent allows the PS particles to become free of residual solvent, and that at room temperature it may take a long time for the leeching process to occur (553-6:2) but the time to leach out all the solvent from the PS can be decreased by heating the water/non-solvent to 70-100oC (6:22-30) [noting that the boiling point of water is 100oC]. 
WALSH discloses that the precipitated PS is a “paste-like” PS (9:3-5).
WALSH discloses that drying the PS at 85oC for 20 minutes results in a PS containing only 0.12 wt% solvent (7:65-8:2).
It would have been obvious to one of ordinary skill in the art to have performed KAMPOURIS’ precipitation of the PS with heptane at its boiling point temperature with the motivation that WALSH discloses that heating the non-solvent to its boiling temperature speeds up the removal of the solvent from the PS, wherein both references are concerned with same field of endeavor of dissolving PS waste with a solvent, filtering it, and precipitating it with a non-solvent to arrive at a recycled PS. It would have been obvious to one of ordinary skill in the art to have used KAMPOURIS’ heptane at elevated temperature for the reasons set forth above and have thus necessarily kept the PS is a malleable paste form, noting that case law holds that a composition and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990) and noting that WALSH discloses that precipitating PS with a non-solvent at elevated temperatures results indeed in a “paste-like” PS.
Claim 2: KAMPOURIS discloses a concentration of PS in p-xylene of as high as 0.30 Kg/L (bottom of page 317) [which corresponds approximately to the claimed 30 wt%] and gives an example of a concentration of 0.040 Kg/L (table 1) [thus showing a range that encompasses the claimed range]. Moreover, given the disclosed wide range to choose from, one of ordinary skill in the art would have known to vary the percentage of PS and p-cymene solvent through routine experimentation to allow the PS to dissolve completely in the solvent, noting further that it has been settled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).
Claim 4: Since KAMPOURIS alone or in view of HATTORI and/or WALSH discloses the claimed  PS, solvent and non-solvent, the p-cymene necessarily diffuses into the non-solvent by greater than  90 wt% since “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, KAMPOURIS discloses to stir the PS/p-xylene solvent being added to the heptane non-solvent and to continue stirring for 30 minutes and to repeat the process twice (page 316, under “Experimental Procedures), which further indicates that the solvent is being diffused into the non-solvent. Thus, it would have been obvious to one of ordinary skill in the art to have added the non-solvent and mixed it as long as necessary to allow the solvent to diffuse in the non-solvent to greater than 90%, especially in view of WALSH who discloses that stirring and heating the non-solvent allows for leaching out of the solvent from the PS into the non-solvent.
Claim 5: KAMPOURIS discloses a ratio of 4:1 – 10:1 of heptane to PS-solvent mixture (page 317, last two lines) [wherein 4:1 reads on the claimed 4:1).
Claims 6 – 7 and 18: It would have been obvious to one of ordinary skill in the art to have performed KAMPOURIS’ process until less than 0.3 wt%,  0.1 wt% and 0.05 – 0.3 wt% of solvent is left since KAMPOURIS discloses to wash the PS three times in order to remove the solvent, discloses to isolate the PS by centrifugal separation and dry it in a circulated air oven for 5 hours, thus showing the intention of removing as much solvent and non-solvent as possible (under Experimental Procedures on page 316), and discloses that a high quality product is obtained (page 316, lines 1-6), thus again showing that the product is pure, i.e. without solvents and non-solvents. In addition, WALSH discloses that drying the PS at 85oC for 20 minutes results in a PS containing only 0.12 wt% solvent (7:65-8:2). Thus, one of ordinary skill in the art would be motivated to perform KAMPOURIS’s process at elevated temperatures as taught by WALSH and for an amount of time necessary to arrive at a PS free of solvent.
Claim 12: KAMPOURIS discloses drying the PS at 50oC for 5 hours, failing to teach  the claimed 115-125oC. However, it would have been obvious to one of ordinary skill in the art to have dried at a higher temperatures if one wanted to dry the PS faster or to ensure that all solvent and non-solvent is volatized but not too high as to damage the PS.
Claims 13 - 14: KAMPOURIS discloses PS and n-heptane only.
Claim 15: KAMPOURIS discloses that the precipitated PS can be made of any form, such as granules, fibrils or powder, for further processing (page 316, liens 4-5), but is silent regarding making the granules/pellets by extruding the PS. However, it is exceedingly well known in the art to extrude polymers to produce pellets. One of ordinary skill in the art would have known to make the pellets by any known process, such as by extrusion, to make it easier to store and transport the PS as pellets or for further processing, such as for making desired articles.
Claim 16: The PS is PS foam [i.e. expanded] (page 316, under “Materials”).
Claim 17: Although KAMPOURIS is silent whether the EPS is white, one of ordinary skill in the art would know to have a choice on what color PS foam to use for recycling.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765